Citation Nr: 9908619	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches from September 24, 1996.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from May 1973 to June 
1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
granted service connection for headaches and assigned a 
noncompensable rating thereto.  The veteran duly appealed the 
RO decision and by May 1997 rating decision, and the RO 
assigned a staged rating of the veteran's headaches to 10 
percent, effective July 1, 1993, the day following the date 
of his separation from active service, and a 30 percent 
rating, effective September 24, 1996, the date it was 
determined that the disability had increased in severity.  

Pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding 
that a decision awarding a higher rating, but less than the 
maximum available benefit does not abrogate a pending 
appeal), the matter was returned to the Board.  Then, by 
decision in September 1997, the Board granted a 30 percent 
rating (but no higher) for headaches for the period from July 
1, 1993 to September 23, 1996.  The issue of entitlement to a 
rating in excess of 30 percent from September 24, 1996 was 
remanded for additional development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran reports prostrating migraine headache 
episodes occurring approximately once to twice monthly, 
usually lasting for one day at a time.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraine headaches from September 24, 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.134a, Diagnostic 
Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for migraine headaches is well grounded 
within the meaning of 38 U.S.C.A. 5107.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran's assertions concerning the severity of his 
service-connected migraine headaches (within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in September 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran an 
additional VA neurological examination.  

A review of the record indicates that the evidentiary 
development requested by the Board in its September 1997 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, the RO contacted the veteran by 
August 1998 letter and asked him to identify or submit 
additional treatment records which were pertinent to his 
claim.  By February 1999 letter, he responded that he had no 
additional evidence to submit.  The record also shows that a 
VA neurological examination was conducted in December 1998 
that was thorough and responsive to all the Board's remand 
questions (such as frequency of headache attacks); the 
examination report indicates that the claims folder was 
available and reviewed by the examiner in conjunction with 
the examination of the veteran.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  Thus, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

As set forth above, by March 1994 rating decision, the RO 
granted service connection for headaches based on service 
medical records showing treatment for headaches and an August 
1993 VA medical examination report showing that the veteran 
reported a history of migraine headaches since 1983, 
occurring approximately once monthly.

The veteran disagreed with the noncompensable rating 
assigned, and in his May 1994 Notice of Disagreement, he 
indicated that he averaged at least two headache attacks 
monthly.  

In support of his claim, the veteran also submitted private 
treatment records dated June 24 and September 24, 1996 which 
show that the veteran reported that he had two to three 
headaches monthly.  The impression was classic migraines, 
occurring intermittently.  In an attached October 3, 1996 
letter, the private physician indicated that he had been 
treating the veteran since April 1996 for classic migraines 
with no evidence of ongoing intracranial pathology.

In October 1996, the veteran testified at a Board hearing at 
the RO that he averaged two headaches monthly, for which he 
took various medications, including Propanol daily, and 
Immitrex when headache symptoms developed.  He testified that 
during his headache episodes, he was forced to go to bed 
where he remained incapacitated for one or two days.

Based on the foregoing, by May 1997 rating decision, the RO 
increased the rating for the veteran's headaches to 10 
percent, effective July 1, 1993, the day following his 
separation from active service.  In addition, the RO granted 
a 30 percent rating for headaches, effective September 24, 
1996, the date they determined that the disability had 
increased in severity based on private medical evidence he 
submitted.  

As noted above, the veteran disagreed with the RO 
determination, and by September 1997 decision, the Board 
granted an earlier effective date for the 30 percent rating 
for headaches (but no higher) for the period from July 1, 
1993 to September 23, 1996.  The issue of entitlement to an 
evaluation in excess of 30 percent from September 24, 1996 
was remanded for additional development of the evidence.

Pursuant to the Board's remand, the veteran was afforded a VA 
neurological examination in December 1998.  On examination, 
he reported that he typically had one to two migraines 
monthly and that they were so incapacitating that he was 
unable to report for work at the Post Office where he was 
employed.  He indicated that during the episodes required him 
to lay down in a quiet, dark room and go to sleep.  He stated 
that his headaches usually lasted a day, but occasionally up 
to "several" days.  He reported that Imitrex seemed to 
decrease the severity of his headaches, although typically he 
was off work for a day.  Physical and neurological 
examinations were entirely normal.  The diagnosis was 
migraine headaches, occurring once or twice monthly.  The 
examiner indicated that the veteran reported that the 
headache attacks were very severe and prostrating, causing 
him to miss work at least once and occasionally twice 
monthly. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's headaches are currently evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under those 
provisions, migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrants a 30 percent rating.  A 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.

On careful review of the record and the history of the 
veteran's disability, the Board finds that the overall nature 
and resulting impairment from the veteran's migraine 
headaches does not more nearly approximate the next higher 
evaluation of 50 percent criteria set forth in Diagnostic 
Code 8100.  By the veteran's own reports, he experiences 
severe and prostrating migraine attacks, averaging once and 
occasionally twice monthly, typically lasting for a day.  He 
has indicated that he misses, on average, one day of work 
monthly.  The Board finds that these symptoms are consistent 
with the criteria for a 30 percent rating and do not warrant 
an rating in excess of 30 percent.  There is no medical 
evidence of record corresponding to these prostrating 
attacks, nor is there evidence (such as medical, employment, 
leave, or financial records) that the attacks are more 
frequent and prolonged, productive of severe economic 
inadaptability.  Therefore, a 50 percent rating for the 
veteran's service-connected migraine headaches is not 
warranted.  

In reaching this decision, the Board notes that the RO did 
not expressly consider referral of this case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1)(1998).  As noted by the Board in its 
September 1997 remand, the U.S. Court of Appeals for Veterans 
Claims (formerly U.S. Court of Veterans Appeals) (Court) has 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Court has also held that section 3.321(b)(1) 
does not preclude the Board from concluding, on its own, that 
a claim does not meet the regulatory criteria, assuming no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Moreover, the Court has held that the Board must only address 
referral under section 3.321(b)(1) when exceptional or 
unusual circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with this 
in mind, the Board finds no basis for action on the question 
of assignment of an extraschedular rating.  The veteran has 
not reported, nor does the record show, any recent or 
frequent hospital care, or any interference in employment 
beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  Under these 
circumstances, the Board is not required to remand this 
matter to the RO for the action outlined in 38 C.F.R. § 
3.321(b)(1).


ORDER

An evaluation in excess of 30 percent for migraine headaches 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


